[Cite as In re J.V., 134 Ohio St.3d 1, 2012-Ohio-4961.]




                                         IN RE J.V.
              [Cite as In re J.V., 134 Ohio St.3d 1, 2012-Ohio-4961.]
Juvenile offenders—Invocation of adult portion of blended sentence—R.C.
        2152.14(E)—Judicial fact-finding constitutional—Standard of proof.
  (No. 2011-0107—Submitted December 7, 2011—Decided October 30, 2012.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 94820, 2010-Ohio-5490.
                                  __________________
        PFEIFER, J.
                         Factual and Procedural Background
        {¶ 1} In June 2005, pursuant to a plea agreement, the trial court found
juvenile appellant J.V. delinquent and guilty of one count of felonious assault, one
count of aggravated robbery, and the attendant firearm and serious-youthful-
offender specifications. The court imposed a blended sentence: at least two years
of incarceration at the Ohio Department of Youth Services (“ODYS”) and a
stayed adult sentence of three years. Several legal challenges that are immaterial
here were filed while J.V. was incarcerated. Near the end of his sentence at
ODYS, J.V. was involved in a fight that led the trial court to invoke the
theretofore stayed adult sentence.
        {¶ 2} On appeal, the court of appeals affirmed the invocation of the
stayed adult sentence. We accepted J.V.’s discretionary appeal, which presents
two propositions of law. The first proposition of law states, “The invocation of an
adult prison sentence upon a juvenile, pursuant to R.C. 2152.14, violates the Sixth
and Fourteenth Amendments to the United States Constitution and Article I,
Sections 10 and 16 of the Ohio Constitution.” We conclude to the contrary that
the invocation of the adult prison sentence was constitutional.         The second
                            SUPREME COURT OF OHIO




proposition of law states, “A juvenile court does not have the authority to impose
criminal punishment (including post-release control) after the delinquent child
turns 21.” We agree and reverse that portion of the court of appeals decision.
                               Law and Analysis
                               Standard of Review
       {¶ 3} Because both propositions of law involve only questions of law,
our review is de novo. In re M.P., 124 Ohio St.3d 445, 2010-Ohio-599, 923
N.E.2d 584, ¶ 13.
       I. Constitutionality of Invocation Provisions of R.C. Chapter 2152
       {¶ 4} R.C. Chapter 2152 is a relatively recent enactment of the General
Assembly that became law on January 1, 2002. “The overriding purposes for
dispositions under this chapter are to provide for the care, protection, and mental
and physical development of children subject to this chapter, protect the public
interest and safety, hold the offender accountable for the offender’s actions,
restore the victim, and rehabilitate the offender.” R.C. 2152.01(A). We have
addressed R.C. 2152.14, which allows for the invocation of the adult portion of a
dispositional sentence, three times. State v. D.H., 120 Ohio St.3d 540, 2009-
Ohio-9, 901 N.E.2d 209; In re M.P.; and In re C.P., 131 Ohio St.3d 513, 2012-
Ohio-1446, 967 N.E.2d 729. But we have not addressed the constitutionality of
the invocation provisions of R.C. 2152.14 in these cases. Our summary of R.C.
2152.14 in D.H. provides background to our analysis in this case:


               R.C. 2152.14(E) governs under what instances a juvenile
       court may invoke the adult portion of a serious youthful offender’s
       sentence for failure to successfully complete the traditional
       juvenile disposition. The statute requires a finding by clear and
       convincing evidence that the juvenile is “unlikely to be
       rehabilitated during the remaining period of juvenile jurisdiction”




                                        2
                         January Term, 2012




and that the juvenile has engaged in further bad conduct pursuant
to R.C. 2512.14(A) or (B) [sic, 2152.14]. R.C. 2512.14(E) [sic]
reads:
         “(E)(1) The juvenile court may invoke the adult portion of
a person’s serious youthful offender dispositional sentence if the
juvenile court finds all of the following on the record by clear and
convincing evidence:
         “(a) The person is serving the juvenile portion of a serious
youthful offender dispositional sentence.
         “(b) The person is at least fourteen years of age and has
been admitted to a department of youth services facility, or
criminal charges are pending against the person.
         “(c) The person engaged in the conduct or acts charged
under division (A), (B), or (C) of this section, and the person’s
conduct demonstrates that the person is unlikely to be rehabilitated
during the remaining period of juvenile jurisdiction.”
         The conduct that can result in the enforcement of an adult
sentence includes committing, while in custody or on parole, an act
that is a violation of the rules of the institution or the conditions of
supervision and that could be charged as any felony or as a first-
degree misdemeanor offense of violence if committed by an adult,
R.C. 2152.14(A)(2)(a) and (B)(1), or engaging in conduct that
creates a substantial risk to the safety or security of the institution,
the community, or the victim. R.C. 2152.14(A)(2)(b) and (B)(2).
         Pursuant to R.C. 2152.14(D), the court may not invoke the
adult sentence without another hearing, and the juvenile has the
right to counsel and to present evidence on his behalf. In fact, the
right to counsel cannot be waived. Id. Furthermore, the adult



                                   3
                             SUPREME COURT OF OHIO




       portion of the sentence invoked as a result of the evidence may be
       more lenient, though not more severe, than the original stayed
       sentence. R.C. 2152.14(E)(2). Since the adult portion of D.H.’s
       sentence has not been invoked, this opinion does not address the
       constitutional ramifications of invoking the adult sentence under
       R.C. 2152.14 in light of Blakely [v. Washington, 542 U.S. 296, 124
       S.Ct. 2531, 159 L.Ed.2d 403 (2004)] and [State v.] Foster [109
       Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470].
               The statutory scheme establishes that a juvenile subject to
       serious-youthful-offender status, despite the carrot/stick of the
       possible imposition of an adult sentence, remains squarely in the
       juvenile court system. The juvenile cannot be sent directly to an
       adult facility for the acts that led to his serious-youthful-offender
       status. The juvenile court retains jurisdiction. The juvenile would
       have to engage in separate conduct detrimental to his own
       rehabilitation in the juvenile system to be committed to an adult
       facility. The aims of the juvenile system—and its heightened goals
       of rehabilitation and treatment—control his disposition. To get the
       rehabilitative benefit of the juvenile system, the juvenile’s case
       must remain in juvenile court.


D.H., 120 Ohio St.3d 540, 2009-Ohio-9, 901 N.E.2d 209, ¶ 31–38.
       {¶ 5} With that background, it is clear that the issues before us have not
been addressed. In this case, J.V.’s stayed sentence has been invoked, and he has
challenged the constitutionality of two aspects of the invocation provisions of
R.C. 2152.14, which were specifically not addressed in D.H. First, J.V. argues
that the judicial fact-finding necessary to invoke the stayed adult sentence violates
J.V.’s right to a trial by jury. Second, J.V. argues that the burden of proof should




                                         4
                                January Term, 2012




be the heightened “beyond a reasonable doubt” standard of criminal trials rather
than the lesser “clear and convincing” standard of R.C. 2152.14(E)(1). Unlike
D.H., which did not require us to “address the constitutional ramifications of
invoking the adult sentence under R.C. 2152.14 in light of Blakely and Foster,”
today we squarely address these constitutional challenges. D.H. at ¶ 37.
                                Judicial Fact-finding
       {¶ 6} J.V. argues that R.C. 2152.14(E) violates his right to a trial by jury
by allowing the judge to substitute his own judgment as to certain factual findings
for a jury’s. J.V. relies on Apprendi v. Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348,
147 L.Ed.2d 435 (2000), which states, “Other than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the prescribed statutory
maximum must be submitted to a jury, and proved beyond a reasonable doubt.”
       {¶ 7} We conclude that the Apprendi line of cases is not even in play,
because the juvenile court did not increase the penalty that J.V. was subject to.
Apprendi does not prohibit all judicial fact-finding; it prohibits only that which
increases the penalty beyond the statutory maximum.             Id.   The “statutory
maximum” is the maximum sentence “allowed by the jury verdict or by the
defendant’s admissions at a plea hearing.” State v. Foster, 109 Ohio St.3d 1,
2006-Ohio-856, 845 N.E.2d 470, at ¶ 7.
       {¶ 8} In this case, based on delinquency admissions, J.V. was sentenced
to a blended sentence. The adult portion of the sentence was stayed, “pending the
successful   completion    of   the   traditional   juvenile   disposition.”   R.C.
2152.13(D)(1)(c). When the juvenile court invoked the stayed sentence because
J.V. did not successfully complete his juvenile disposition, the judge did not
increase J.V.’s sentence; he merely removed the stay. The sentence had already
been imposed.
       {¶ 9} As we have explained, R.C. 2152.14 does not require the stay to be
lifted, and it allows the juvenile court to impose a lesser sentence than the stayed



                                          5
                            SUPREME COURT OF OHIO




sentence when the adult portion of a stayed disposition is invoked. In In re C.P.,
we stated:


              Once the request is filed, the adult portion of the sentence
       cannot be invoked without a public hearing. R.C. 2152.14(D). The
       juvenile has a right to counsel that may not be waived and the right
       to present evidence on his own behalf, “including evidence that
       [he] has a mental illness or is a mentally retarded person.” Id. If
       the person submits evidence that he has a mental illness or is
       mentally retarded, the court must consider that evidence in
       determining whether to invoke the adult portion of the SYO
       [serious youthful offender] dispositional sentence.
              Further, pursuant to R.C. 2152.14(E)(1), the court must
       find by clear and convincing evidence not only that the person
       serving the juvenile portion of an SYO dispositional sentence
       engaged in the conduct—the additional bad act—he is accused of,
       but also that the conduct “demonstrates that [he] is unlikely to be
       rehabilitated during the remaining period of juvenile jurisdiction.”
       And under R.C. 2152.14(E)(2), the juvenile court has the
       discretion to “modify the adult sentence the court invokes to
       consist of any lesser prison term that could be imposed for the
       offense.”
              Thus, for the bulk of Ohio’s SYO scheme, the juvenile
       court retains discretion to deal individually with juvenile offenders,
       and procedural protections are in place before adult punishment
       can be invoked. Even after additional bad acts by a juvenile, the
       judge has the discretion not to invoke the adult sentence, or to
       lessen the one imposed at the time of the juvenile disposition.




                                         6
                               January Term, 2012




In re C.P., 131 Ohio St.3d 513, 2012-Ohio-1446, 967 N.E.2d 729, at ¶ 80-82.
       {¶ 10} Even if the adult portion of the disposition is “only a potential
sentence,” the fact remains that J.V. had been sentenced, and the juvenile court
merely removed the stay of that sentence. D.H., 120 Ohio St.3d 540, 2009-Ohio-
9, 901 N.E.2d 209, at ¶ 30. In doing so, the juvenile court followed the procedure
prescribed in R.C. 2152.14.     And, most important for present purposes, the
juvenile court did not increase a sentence that had been previously imposed.
Based on this factual distinction, Apprendi, Blakely v. Washington, 542 U.S. 296,
124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and State v. Foster, 109 Ohio St.3d 1,
2006-Ohio-856, 845 N.E.2d 470, are not implicated.
       {¶ 11} Furthermore, juveniles do not enjoy a right to a trial by jury. In In
re Agler, 19 Ohio St.2d 70, 249 N.E.2d 808 (1969), paragraph two of the syllabus,
we stated:


              Delinquency proceedings in Juvenile Court do not require
       indictment or trial by jury under the Fifth, Sixth, and Fourteenth
       Amendments to the Constitution of the United States or under
       Sections 5 and 10 of Article I of the Constitution of Ohio.


       {¶ 12} This is not to say that juries play no role. In D.H., we stated that
juries have an “important role in the adjudicative portion of Ohio’s serious-
youthful-offender disposition statutory scheme.” In re D.H., 120 Ohio St.3d 540,
2009-Ohio-9, 901 N.E.2d 209, at ¶ 58. But juries are not required, and


       removing the jury from the dispositional process does not violate
       due process. The court’s dispositional role is at the heart of the




                                        7
                              SUPREME COURT OF OHIO




        remaining differences between juvenile and adult courts. It is there
        that the expertise of a juvenile judge is necessary.


Id. at ¶ 59.
        {¶ 13} There is no question that the statutory scheme allows, indeed
requires, juvenile courts to make factual determinations before invoking the
stayed adult portion of a blended sentence. We conclude that when an invocation
hearing is properly conducted pursuant to R.C. 2152.14, as in this case, the
juvenile’s right to a trial by jury is not even implicated, let alone violated.
                 Burden of Proof—Clear and Convincing Evidence
        {¶ 14} As explained above, juveniles are not entitled to full constitutional
protections during delinquency proceedings.         Nevertheless, the United States
Supreme Court has stated that “neither the Fourteenth Amendment nor the Bill of
Rights is for adults alone.” In re Gault, 387 U.S. 1, 13, 87 S.Ct. 1428, 18 L.Ed.2d
527 (1967). At a minimum, juveniles are entitled to proceedings that “measure up
to the essentials of due process and fair treatment.” Kent v. United States, 383
U.S. 541, 562, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966).
        {¶ 15} Because of the state’s “parens patriae interest in preserving and
promoting the welfare of the child,” Santosky v. Kramer, 455 U.S. 745, 766, 102
S.Ct. 1388, 71 L.Ed.2d 599 (1982), juvenile proceedings are fundamentally
different from adult criminal trials. In re D.H., 120 Ohio St.3d 540, 2009-Ohio-9,
901 N.E.2d 209, at ¶ 50. There is, however, no bright line that differentiates
between the standard required in criminal trials and that required in juvenile
proceedings.     See id. at ¶ 51 (“The standard as to whether due process
requirements are met is inexact”). We now address whether the juvenile court’s
authority to invoke the stayed adult sentence based on clear and convincing
evidence, pursuant to R.C. 2152.14(E)(1), comports with due process.




                                           8
                                January Term, 2012




       {¶ 16} We do not view the invocation proceeding as akin to a delinquency
proceeding. Even J.V. states that the invocation proceeding “is not technically a
separate delinquency proceeding.” We also don’t view the invocation proceeding
as similar to a full-blown adult criminal trial. Clearly, it is not. We see the
invocation proceeding as similar to the proceedings incident to a criminal court’s
imposition of a suspended sentence.
       {¶ 17} In Ohio, courts typically impose two sentences on a criminal
defendant:    a prison term and a period of postrelease control.           See R.C.
2967.28(B). During the period of postrelease control, the defendant is subject to
conditions. R.C. 2967.28(D)(1). Violation of these conditions may result in the
trial court imposing a prison term. R.C. 2967.28(F)(3). This approach has been
characterized as a carrot-and-stick approach because the carrot of rehabilitation
without institutional confinement is offered as an inducement to good behavior,
even as the trial court retains the stick of imposing institutional confinement. We
view the blended sentences imposed on serious youthful offenders in much the
same way. In re D.H., 120 Ohio St.3d 540, 2009-Ohio-9, 901 N.E.2d 209, at
¶ 38. In the federal criminal court system, defendants are treated similarly. See
United States v. Makres, 851 F.2d 1016, 1019 (7th Cir.1988).
       {¶ 18} In both state and federal systems, the trial court decides on its own
whether to revoke postrelease control (or probation) and whether to impose an
additional prison term. In Ohio, this judicial authority has deep roots.


               The power to stay the execution of a sentence, in whole or
       in part, in a criminal case, is inherent in every court having final
       jurisdiction in such cases, unless otherwise provided by statute.
       The suspension being in favor of the prisoner, is for his benefit,
       and is valid, whether consented to by him or not.          When the
       suspension is upon conditions expressed in the judgment, the



                                         9
                             SUPREME COURT OF OHIO




        prisoner has the right to rely upon such conditions, and so long as
        he complies therewith the suspension will stand.


Weber v. State, 58 Ohio St. 616, 619, 51 N.E. 116 (1898).
        {¶ 19} The United States Supreme Court has stated that “there is no right
to a jury trial before probation may be revoked.” Minnesota v. Murphy, 465 U.S.
420, 435, 104 S.Ct. 1136, 79 L.Ed.2d 409 (1984), fn. 7. See Gagnon v. Scarpelli,
411 U.S. 778, 781, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), discussing Morrissey v.
Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972). (“Even though the
revocation of parole is not a part of the criminal prosecution, we held that the loss
of liberty entailed is a serious deprivation requiring that the parolee be accorded
due process”).
        {¶ 20} Because the invocation proceeding is not a criminal proceeding,
the fact-finding need not be according to the beyond-a-reasonable-doubt standard
required in criminal trials. The clear-and-convincing-evidence standard allowed
by R.C. 2152.14(E)(1) is less rigorous, though stronger than a mere
preponderance-of-the-evidence standard.        We have stated that clear and
convincing evidence is that “which will produce in the mind of the trier of facts a
firm belief or conviction as to the facts sought to be established.” Cross v.
Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the
syllabus. The standard requires the judge to have a firm belief or conviction
about the facts adduced. We conclude that there is nothing fundamentally unfair
about a statutory scheme that authorizes a judge to reach conclusions about facts
according to a clear-and-convincing-evidence standard, as R.C. 2152.14(E)(1)
does.
        {¶ 21} In this case, J.V. had notice of the invocation hearing, he was
present at the hearing, he had counsel at the hearing, he had the opportunity to
present evidence at the hearing, and he had the opportunity to cross-examine the




                                         10
                               January Term, 2012




witnesses called by the state. Based on our examination of the record, the court
complied with the statutory framework laid out in R.C. 2152.14. We conclude
that J.V. was not denied due process based on the fact that the trial court reached
factual conclusions according to a clear-and-convincing-evidence standard.
       Jurisdiction of Juvenile Court to Impose a Stayed Sentence after the
                    Juvenile Delinquent Reaches the Age of 21
       {¶ 22} J.V. argues that the juvenile court did not have jurisdiction over
him when it sentenced him in February 2010. He relies on R.C. 2152.02(C)(6),
which states, “The juvenile court has jurisdiction over a person who is adjudicated
a delinquent child or juvenile traffic offender prior to attaining eighteen years of
age until the person attains twenty-one years of age.”
       {¶ 23} This language is straightforward. It states that juvenile courts have
jurisdiction over adjudicated delinquents until they are 21 years old. The obvious
flip side of that statement is that juvenile courts do not have jurisdiction over
adjudicated delinquents once they are 21 years old. There is no need to interpret
the statute; we need only apply the facts of this case to the law. Bernardini v.
Conneaut Area City School Dist. Bd. of Edn., 58 Ohio St.2d 1, 4, 387 N.E.2d
1222 (1979).
       {¶ 24} J.V. turned 21 on March 11, 2009. Accordingly, the juvenile court
had no jurisdiction over him after that date. Nevertheless, in February 2010, it
held a de novo sentencing hearing to correct the original juvenile disposition,
which did not mention postrelease control.       At that time, the juvenile court
imposed the adult sentence and added postrelease control. Based on the plain
language of R.C. 2152.02(C)(6), the juvenile court did not have jurisdiction over
J.V. There can be no doubt that the juvenile court acted outside its jurisdiction
and therefore that the disposition issued in February 2010 is void.
                                    Conclusion
       {¶ 25} For the foregoing reasons, we affirm in part and reverse in part.



                                         11
                             SUPREME COURT OF OHIO




                                                          Judgment affirmed in part
                                                                and reversed in part.
        O’CONNOR, C.J., and LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
        LUNDBERG STRATTON and O’DONNELL, JJ., concur in part and dissent in
part.
                               __________________
        MCGEE BROWN, J., concurring.
        {¶ 26} I concur in the opinion of the majority but write separately to
address the jurisdictional theory of the dissent. The dissent seems to argue that
our precedent allows us to find jurisdiction where it is not provided by statute. In
Ohio, juvenile courts are creatures of statute with limited jurisdiction set by the
General Assembly. See In re Agler, 19 Ohio St.2d 70, 72-74, 249 N.E.2d 808
(1969). Consequently, only the General Assembly can expand the jurisdiction of
the juvenile court to address the gap in the serious-youthful-offender scheme that
this case illustrates.
        {¶ 27} It is helpful to understand the long history of this case.        J.V.
initially was sentenced on June 17, 2005, when he was 17 years old. He received
a blended sentence consisting of a juvenile sentence and an adult sentence that
allowed him to spend the first portion of his sentence in the Ohio Department of
Youth Services (“ODYS”). The juvenile court in imposing this sentence failed to
correctly notify J.V. of his postrelease-control obligations or to include
postrelease control in its judgment entry.
        {¶ 28} On May 18, 2006, the Eighth District reversed the juvenile court,
finding that J.V.’s first sentencing entry did not correctly reflect the length of his
sentence as established at the disposition hearing. In re J.V., 8th Dist. Nos. 86849
and 86850, 2006-Ohio-2464, 2006 WL 1351647. The appellate court remanded
the case to the juvenile court with instructions to correct the sentence. The
juvenile court resentenced J.V. on January 5, 2007. At this point, J.V. was 18,




                                         12
                                  January Term, 2012




and the juvenile court failed for the second time to correctly impose postrelease
control. J.V. did not appeal this entry.
          {¶ 29} On February 5, 2009, the juvenile court imposed the adult portion
of J.V.’s sentence. J.V. was now 20. For the third time, the juvenile court did not
correctly impose postrelease control. The Eighth District once again reversed and
on January 14, 2010, remanded the case to the juvenile court for resentencing.
However, by this date, J.V. was 21 years old.
          {¶ 30} With respect to each of these sentencing entries, there is no dispute
that the juvenile court had jurisdiction under R.C. 2152.02(C)(6) to impose
postrelease control as required by law. But the juvenile court did not correctly
impose postrelease control until February 12, 2010, when J.V. was nearly 22 and
the juvenile court no longer had jurisdiction over the case.
          {¶ 31} Contrary to the argument of the dissent, neither the juvenile court
nor this court has authority to grant jurisdiction when there is none. This is the
province of the legislature. We simply do not have authority to uphold the
juvenile court’s exercise of jurisdiction when it was contrary to the express
language of R.C. 2152.02(C)(6).
          {¶ 32} This case has revealed a gap in the law that should be addressed by
the legislature.    This is an unfortunate result that was not intended by the
legislature. However, the error here is not the juvenile’s exercise of his right of
appeal.
          {¶ 33} I respectfully concur in the majority opinion.
          O’CONNOR, C.J., and CUPP, J., concur in the foregoing opinion.
                                __________________
          O’DONNELL, J., concurring in part and dissenting in part.
          {¶ 34} In this appeal, we confront two issues: (1) whether R.C. 2152.14
violates the Sixth and Fourteenth Amendments to the United States Constitution
and Article I, Sections 10 and 16 of the Ohio Constitution and (2) whether the



                                           13
                                SUPREME COURT OF OHIO




juvenile court is divested of jurisdiction to correct a void sentence after the
juvenile turns 21 years of age. Although I concur in the majority’s holding that
R.C. 2152.14 is constitutional, I respectfully dissent from the determination that
the juvenile court lacked authority to correct the sentence to impose postrelease
control after J.V. turned 21.
                                 Blended Sentencing
         {¶ 35} The General Assembly authorized the imposition of blended
sentences in order to give juvenile courts more flexibility in handling violent
juvenile offenders. Prior to the enactment of 2000 Am.Sub.S.B. No. 179, 148
Ohio Laws, Part IV, 9447, juvenile courts had the choice of two extremes: the
court could treat the child as a juvenile, committing the child to the Department of
Youth Services (“DYS”) for a period not to exceed the juvenile’s attainment of 21
years of age, or it could treat the child as an adult and transfer the case to the
common pleas court, depriving the child of a chance at rehabilitation and
exposing the child to an adult sentence in an adult prison. See former R.C.
2151.26, 1996 Am.Sub.H.B. No. 124, 146 Ohio Laws, Part II, 2034, 2054, and
former R.C. 2151.355, 2000 Am.Sub.S.B. No. 222, 148 Ohio Laws, Part V,
10900.
         {¶ 36} Against this backdrop, the General Assembly enacted S.B. 179 and
authorized juvenile courts to impose a blended sentence, which is a traditional
juvenile disposition coupled with the imposition of a stayed adult sentence. R.C.
2152.13. A blended sentence functions as both a carrot and a stick; the adult
sentence remains stayed so long as the juvenile successfully completes the
traditional juvenile disposition, and the threat of an adult prison term encourages
the juvenile to cooperate in his rehabilitation. R.C. 2152.13(D)(2)(a)(iii); State v.
D.H., 120 Ohio St.3d 540, 2009-Ohio-9, 901 N.E.2d 209. At the same time,
blended sentencing provides the juvenile court with a means to supervise the




                                         14
                                January Term, 2012




rehabilitative process and to ensure that an offender who remains dangerous is not
released into society solely by virtue of turning 21.
       {¶ 37} J.V. benefited from this flexibility. The state had charged him with
attempted murder—in addition to aggravated robbery, felonious assault, and
firearm specifications—an allegation that would have resulted in mandatory
transfer to the common pleas court for prosecution of J.V. as an adult. R.C.
2152.10. However, the state entered into a plea agreement with J.V. in order “to
give this young man one more chance to try to right his ways,” in the words of the
assistant prosecutor at the dispositional hearing, in the belief that a blended
sentence would encourage rehabilitation.       The juvenile court accepted J.V.’s
admissions and on June 22, 2005, imposed the jointly recommended blended
sentence, committing J.V. to DYS and staying the adult prison term. J.V. avoided
prosecution as an adult and gained an opportunity to rehabilitate himself.
       {¶ 38} However, J.V. wasted that opportunity. While at DYS, he rose in
the ranks of a gang called the Heartless Felons and committed offenses of
violence against a juvenile corrections officer and a fellow inmate. Because J.V.
failed to reform himself, the juvenile court ordered the adult portion of the
sentence into execution on February 5, 2009—before J.V. turned 21 years old on
March 11, 2009. J.V. appealed, and the Eighth District Court of Appeals vacated
the sentence based on the juvenile court’s failure to properly impose postrelease
control and remanded the matter for resentencing. In re J.V., 8th Dist. No. 92869,
2010-Ohio-71, ¶ 23-24. On remand, the juvenile court resentenced him and
properly imposed postrelease control.
       {¶ 39} J.V. again appealed, asserting that the juvenile court lacked
jurisdiction to correct his sentence because he had reached the age of 21. The
Eighth District rejected this argument and affirmed, holding that “the
determination by the juvenile court to invoke the adult portion of the SYO
sentence on February 5, 2009, was not impacted by the subsequent decision from



                                         15
                             SUPREME COURT OF OHIO




this Court to remand the case for a new hearing to properly incorporate
postrelease control in J.V.’s dispositional sentence.” In re J.V., 8th Dist. No.
94820, 2010-Ohio-5490, ¶ 20.
       {¶ 40} Then, following that judgment and before J.V. appealed to this
court, we announced State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942
N.E.2d 332, where we recognized that “when a judge fails to impose statutorily
mandated postrelease control as part of a defendant's sentence, that part of the
sentence is void and must be set aside.” (Emphasis sic.) Id. at ¶ 26. The court
further explained, “Although the doctrine of res judicata does not preclude review
of a void sentence, res judicata still applies to other aspects of the merits of a
conviction, including the determination of guilt and the lawful elements of the
ensuing sentence.” Id. at paragraph three of the syllabus. Accordingly, we
concluded, “The scope of an appeal from a resentencing hearing in which a
mandatory term of postrelease control is imposed is limited to issues arising at the
resentencing hearing.” Id. at paragraph four of the syllabus.
       {¶ 41} In my view, Fischer applies to this case and supports the appellate
court’s resolution of this matter. In this case, the trial court invoked the adult
portion of the blended sentence before J.V. reached the age of 21, and the court’s
failure to properly impose postrelease control did not affect the lawful part of the
sentence imposed on June 22, 2005, which was ordered into execution on
February 5, 2009, and included a term of imprisonment.            According to our
holding in Fischer, this appeal from a resentencing to properly impose postrelease
control is limited to issues arising at the resentencing hearing, and res judicata
precludes any other challenge to the sentence.
       {¶ 42} Moreover, the juvenile court had authority to correct the void part
of the sentence in order to properly impose postrelease control, even after J.V.
reached 21 years of age. As we have consistently recognized, “[a] trial court’s
jurisdiction over a criminal case is limited after it renders judgment, but it retains




                                         16
                                 January Term, 2012




jurisdiction to correct a void sentence and is authorized to do so.” (Emphasis
added.) State v. Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568,
¶ 23, citing State ex rel. Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-
5795, 856 N.E.2d 263, ¶ 19, and State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-
6085, 817 N.E.2d 864, ¶ 23; see also Commonwealth v. S.K., 253 S.W.3d 486,
489 (Ky.2008) (holding that a juvenile court retains jurisdiction to enforce orders
of restitution even after the child turns 18 years old).
       {¶ 43} Not only did the juvenile court retain jurisdiction to correct the
void part of J.V.’s sentence, but also the mandate of the appellate court required it
to do so. See State ex rel. Potain v. Mathews, 59 Ohio St.2d 29, 32, 391 N.E.2d
343 (1979) (“The Constitution does not grant to a court of common pleas
jurisdiction to review a prior mandate of a court of appeals”); see also R.C.
2505.39 (“A court that reverses or affirms a final order, judgment, or decree of a
lower court upon appeal on questions of law, shall not issue execution, but shall
send a special mandate to the lower court for execution or further proceedings”).
In my view, then, the juvenile court had inherent authority to correct the adult
portion of the blended sentence.
       {¶ 44} The effect of today’s decision by the majority is significant in a
number of respects. First of all, it will have substantial precedential value in cases
where a juvenile appeals a blended sentence and reaches the age of 21 during the
pendency of the appeal. Second, in this case, J.V. received credit for the time
served in DYS against the adult sentence and therefore has completed serving the
term of incarceration; the majority has now removed postrelease-control sanctions
on him, denying the state the opportunity to supervise his postrelease conduct,
contrary to the intent of the General Assembly.
                                     Conclusion
       {¶ 45} The court’s decision today frustrates the intent of the General
Assembly in authorizing blended sentences and threatens to deprive other children



                                          17
                             SUPREME COURT OF OHIO




of a last opportunity for rehabilitation as had been afforded J.V. The practical
result is that serious youthful offenders now have an incentive to appeal any
blended sentence imposed in the hopes of delaying the appeal long enough to
divest the juvenile court of jurisdiction to invoke the adult portion of the blended
sentence.   As a consequence, a juvenile court choosing between imposing a
blended sentence that it may not be able to invoke in a proper case and
transferring the case to common pleas court for prosecution of the child as an
adult may be more likely to transfer the case and thereby deprive a child of a
chance for rehabilitation in the juvenile court.
       {¶ 46} Accordingly, because the juvenile court had jurisdiction to invoke
the adult portion of the blended sentence in this case, I would affirm the judgment
of the court of appeals.
       LUNDBERG STRATTON, J., concurs in the foregoing opinion.
                               __________________
       Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney,
Assistant Public Defender, for appellant, J.V.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen
L. Sobieski, Assistant Prosecuting Attorney, for appellee, state of Ohio.
       Timothy Young, Ohio Public Defender, and Jill Beeler and Amanda J.
Powell, Assistant Public Defenders, urging reversal for amicus curiae Ohio Public
Defender.
        Michael DeWine, Attorney General, Alexandra T. Schimmer, Solicitor
General, and David M. Lieberman and Elizabeth A. Matune, Assistant Attorneys
General, urging affirmance for amicus curiae Ohio Attorney General.
                            ______________________




                                          18